Exhibit 10.22

 

LOGO [g678802img1.jpg]

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”), dated as of [ ], 2014, by and
between PartnerRe Ltd. (the “Company”) and Marvin Pestcoe (“Consultant”), shall
be effective as of April 16, 2014 (the “Effective Date”).

RECITALS

WHEREAS, the Company desires that it be able to call upon the experience and
knowledge of Consultant for services and advice; and

WHEREAS, Consultant is willing to render such services and advice to the Company
on the terms and conditions hereinafter set forth in this Agreement.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the above recitals, and for and in
consideration of the mutual promises set forth below, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Consulting Period. The Company hereby engages Consultant as a consultant,
subject to the terms and provisions of this Agreement, for the period commencing
on the Effective Date and ending on April 15, 2015 (the “Consulting Period”).
Any extension of the Consulting Period shall be subject to mutual written
agreement between the parties. Notwithstanding the foregoing, the Consulting
Period shall be subject to earlier termination pursuant to Section 8 below.

2. Consulting Services.

2.1 Consultant shall render such consulting and advisory services set forth on
Schedule I (the “Consulting Services”) during the Consulting Period. It is
intended that Consultant shall not be required to provide Consulting Services in
an amount greater than twenty percent (20%) of Consultant’s services that he
performed when he was an employee of a subsidiary of the Company prior to the
Effective Date; provided, however, that, in the event that the amount of
Consulting Services exceeds more than twenty percent (20%) of such services, the
parties shall cooperate in good faith to modify the Consulting Services or any
other provision of this Agreement as mutually agreed and in no event shall the
amount of Consulting Services exceed more than thirty percent (30%) of such
services.

2.2 Consultant shall not provide services to another person or entity during the
Consulting Period without providing prior notification to the Group Chief
Executive Officer of the Company (the “Group CEO”). In the event that a conflict
of interest arises or may reasonably arise as a result of Consultant’s provision
of services to another person or entity, notwithstanding Section 14, this
Agreement shall be amended to the extent necessary to eliminate any such
conflict of interest or, in lieu of such amendment, the Company may in its
discretion terminate this Agreement with immediate effect.



--------------------------------------------------------------------------------

3. Status of Consultant. Consultant shall be an independent contractor of the
Company, and this Agreement shall not be construed to create any association,
partnership, joint venture, employee or agency relationship between Consultant
and the Company for any purpose. Consultant shall have no authority (and shall
not hold himself out as having authority) to bind the Company and shall not make
any agreements or representations on the Company’s behalf without the Company’s
prior written consent.

4. Consulting Fees. As compensation for the Consulting Services, during the
Consulting Period, the Company shall pay (or shall cause Consultant to be paid)
an aggregate consulting fee of $480,000 (the “Consulting Fee”), which shall be
paid in substantially equal monthly installments in arrears.

5. Other Benefits.

5.1 During the Consulting Period, and in furtherance of Consultant’s performance
of the Consulting Services, the Company shall provide Consultant (or shall cause
Consultant to be provided) with an office and secretarial assistance, each at
the Company’s expense, and shall permit Consultant to use Company property
(including computer, phone and corporate credit card) in connection with the
performance of the Consulting Services.

5.2 During the Consulting Period, Consultant shall not be eligible to
participate in any health, welfare or retirement benefit plans sponsored or
maintained by the Company; provided, however, that nothing herein shall
adversely affect Consultant’s right to receive his vested benefits under any
such plan maintained by the Company or any of its subsidiaries in respect of his
prior service as an employee.

5.3 Consultant shall not receive any Company perquisites.

6. Travels. Consultant acknowledges that there may be limited travel in
connection with the performance of the Consulting Services.

7. Expenses. Upon presentation of documentation reasonably acceptable to the
Company, the Company shall promptly reimburse Consultant (or shall cause
Consultant to be reimbursed) for all reasonable expenses incurred by Consultant
in connection with the performance of the Consulting Services (“Expenses”) in
accordance with the Company’s reimbursement policies.

8. Termination of Consulting Period.

8.1 Termination of Consulting Period. Notwithstanding any other provision
hereof, the Consulting Period and Consultant’s services as a consultant
hereunder shall terminate, and, except as otherwise specifically provided
herein, this Agreement shall terminate:

 

  (a) upon the death or disability of Consultant;

 

  (b) for any reason, by Consultant or by Company with 30 days Notice in
writing;

 

  (c) pursuant to Section 2.2 if elected by the Company; or

 

  (d) on the expiration date of the Consulting Period.



--------------------------------------------------------------------------------

8.2 Notice of Termination. Other than a termination as a result of Consultant’s
death, any termination of the Consulting Period by the Company or by Consultant
shall be communicated by written notice of termination (the “Notice of
Termination”) to the other party hereto.

8.3 Date of Termination. “Date of Termination” shall mean the date on which the
Consulting Period terminates, which shall be, if Consultant is terminated (i) by
his death, the date of his death, (ii) upon the expiration date of the
Consulting Period, the last day of the Consulting Period, (iii) immediately upon
a termination pursuant to Section 2.2 or (iv) for any other reason, the date
specified in the Notice of Termination, which date shall be at least thirty
(30) days after the date on which the Notice of Termination is given.

9. Payments Upon Certain Terminations.

9.1 Termination for Any Reason. Upon the termination of the Consulting Period
for any reason, the Company shall pay Consultant (or shall cause Consultant to
be paid), within ten (10) days after the Date of Termination (i) any accrued but
unpaid Consulting Fee and (ii) any incurred but unpaid or unreimbursed Expenses.

9.2 Section 409A of the Code; Delay of Payments. The terms of this Agreement
have been designed to comply with or be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
where applicable, and shall be interpreted and administered in a manner
consistent with such intent. Notwithstanding anything to the contrary in this
Agreement, (i) if upon the Date of Termination, Consultant is a “specified
employee” within the meaning of Section 409A of the Code, and the deferral of
any amounts otherwise payable under this Agreement as a result of Consultant’s
termination is necessary in order to prevent any accelerated or additional tax
to Consultant under Section 409A of the Code, then the Company will defer (or
will cause to be deferred) the payment of any such amounts hereunder until the
date that is six (6) months following the Date of Termination, at which time any
such delayed amounts will be paid to Consultant in a lump sum, with interest
from the date otherwise payable at the prime rate as published in The Wall
Street Journal on the Date of Termination and (ii) if any other payments of
money or other benefits due to Consultant hereunder could cause the application
of an accelerated or additional tax under Section 409A of the Code, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A of the Code. To the extent
required to avoid an accelerated or additional tax under Section 409A of the
Code, amounts reimbursable to Consultant under this Agreement shall be paid to
Consultant on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Consultant) during any one year may not affect
amounts reimbursable or provided in any subsequent year.



--------------------------------------------------------------------------------

10. Confidentiality. The Company may disclose, or Consultant may learn or
develop, certain confidential or proprietary information (“Confidential
Information”) owned by the Company or others in the course of Consultant’s
performance of the Consulting Services. Such Confidential Information shall be
deemed to include all information of any type, with the exception of information
which at the time of disclosure was in the public domain or which, subsequent to
disclosure, becomes such, except by reason of a breach of this agreement by
Consultant. Consultant shall maintain all Confidential Information in strictest
confidence, shall use the Confidential Information solely for the purpose of
performing the Consulting Services hereunder, and shall not use the Confidential
Information for Consultant’s own benefit or use or disclose the Confidential
Information to or for any third party without the express prior written approval
of an authorized representative of the Company.

11. Notices. All notices, requests, demands and other communications required or
permitted to be given under this Agreement (i) if in writing, shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given and acknowledged by written receipt, or on the
seventh (7th) day after mailing if mailed (return receipt requested), postage
prepaid and properly addressed as set forth below, or (ii) if delivered by
electronic mail (“e-mail”) transmission, shall be deemed to have been duly given
when a receipt of such e-mail is requested and received.

 

The Company:   

PartnerRe Ltd.

Wellesley House South

90 Pitts Bay Road

Pembroke HM 08, Bermuda

Attention: Human Resources

E-mail: philip.martin@partnerre.com

Consultant:    At the address and e-mail address contained in the Company’s
personnel files.

Any party may change its address (including e-mail address) for purposes of this
Section 11 by providing the other party with notice of the new address in the
manner set forth above.

12. Successors. No rights or obligations of the Company hereunder may be
assigned or transferred by the Company without Consultant’s consent, except
pursuant to a merger, consolidation or other combination, or a sale or
liquidation of all or substantially all of the business and assets of the
Company; provided that such assignee or transferee immediately assumes (to the
same extent that the Company would be required to perform it if no such
succession had taken place), either expressly or by operation of law, the
liabilities, obligations and duties of the Company set forth in this Agreement.
As used in this Agreement, the “Company” shall mean the Company as hereinbefore
defined and any successor to its business and assets.

13. Assignment; Binding Effect. Consultant may not assign his rights or delegate
his duties or obligations hereunder without the written consent of the Company,
and, without such consent, any attempted transfer or assignment of such type
shall be



--------------------------------------------------------------------------------

null and of no effect. This Agreement shall inure to the benefit of and be
enforceable by Consultant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Consultant dies while any amounts are owed to him hereunder as if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to his designee or, if there
be no such designee, to his estate.

14. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Consultant or his legal representative and such officer(s) as
may be specifically designated by the Company. No waiver by a party hereto at
any time of any breach by another party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

15. Invalid Provisions. Should any portion of this Agreement be adjudged or held
to be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall, if
possible, be deemed amended or reduced in scope, or otherwise be stricken from
this Agreement to the extent required for the purposes of validity and
enforcement thereof.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. Governing Law; Enforcement and Disputes; Waiver of Jury Trial. This
Agreement will be governed by and construed in accordance with the laws of the
State of Connecticut, without reference to conflicts of law rules, and without
regard to its location of execution or performance. Jurisdiction and venue for
any claim or cause of action arising under this Agreement shall be exclusively
in the state or federal courts located in the County of Fairfield, State of
Connecticut. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR THE CONSULTING RELATIONSHIP
HEREUNDER WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. EACH PARTY TO THIS AGREEMENT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION WILL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY. For the avoidance of doubt, nothing in this Agreement shall
interfere with or adversely affect the existing rights and obligations of the
parties hereto.



--------------------------------------------------------------------------------

18. Captions. The use of captions and section headings herein is for purposes of
convenience only and shall not affect the interpretation or substance of any
provisions contained herein.

19. Tax Matters.

19.1 Consultant shall be issued a tax form 1099-MISC by the Company which
reflects the applicable amount of any taxable payments received by Consultant in
respect of his consulting services hereunder for the applicable calendar year.
There shall be no withholding or deduction from any amounts payable for such
services, and Consultant shall be solely responsible for, and indemnify and hold
the Company harmless in respect of, the payment of any federal, state, local or
other income, payroll and/or employment taxes.

19.2 Consultant agrees, upon the request of the Company, to provide any
reasonable assistance to the Company required to demonstrate that Consultant’s
services under this Agreement qualified as services by an independent contractor
and all appropriate taxes with respect to any amounts paid hereunder (including
but not limited to self-employment and income tax payments) have been paid.

20. Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior and contemporaneous
promises, agreements and representations not set forth in this Agreement.

21. Survival of Certain Provisions. Notwithstanding any other provision of this
Agreement to the contrary, the provisions of Sections 10 through 21 shall
survive the termination or expiration of the Consulting Period or this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Consultant have executed and delivered this
Agreement as of the date written above.

 

PARTNERRE LTD.: By:  

 

Name:   Title:   CONSULTANT: By:  

 

Name:   Marvin Pestcoe



--------------------------------------------------------------------------------

 

LOGO [g678802img1.jpg]

Schedule I

Consulting Services

 

  •  

Support for senior executives with their new responsibilities

 

  •  

Participation in the Company’s Board of Directors activities as determined by
the Group CEO

 

  •  

Special projects and general support for the Group CEO as required

 

  •  

Any other matters that the Group CEO shall agree with Consultant